Citation Nr: 0018126	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran had active service from December 1964 to 
September 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a October 1996 rating decision by the VA RO that 
denied an increased rating for service-connected mechanical 
low back pain, rated as 10 percent disabling.  In May 1999, 
the Board remanded the case to the RO, and denied service 
connection for hypothyroidism.  The RO then reclassified the 
service-connected low back disorder as lumbosacral strain, 
increased the rating to 20 percent, and granted a permanent 
total compensation rating based on individual 
unemployability.

The veteran is also service-connected for ankylosis of the 
right knee (40 percent), impairment of the left knee (30 
percent), PTSD (30 percent), malaria (zero percent), and 
shell fragment wound scars of left thigh and back (zero 
percent).


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
currently productive of no more than moderate limitation of 
motion of the low back or moderate lumbosacral strain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292, 
5295 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from December 1964 to 
September 1967.  During service he injured his right knee and 
sustained a shell fragment wound of the left thigh.  In July 
1996 he sustained a shell fragment wound to the right mid 
back; the fragment was removed and there was no fascial 
defect.  He was discharged to duty after 3 days.  The July 
1976 service separation examination noted a normal spine.  
The residuals of shell fragment wounds have been rated non-
compensable on the basis of residual scars since his 
separation from service.  

The veteran's service-connected right knee disorder has 
increased in severity over the years and has been assigned a 
40 percent schedular rating for ankylosis since 1979.  

In March 1995 the Board granted service connection for 
arthritis of the left knee secondary to the service-connected 
right knee condition.  

In August 1995 the veteran filed a claim for service 
connection for a low back disorder secondary to his service-
connected knee disorders.

On a November 1995 VA orthopedic examination, the veteran 
gave a history of episodic severe low back pain.  He had some 
tenderness of the musculature of the lower lumbar spine.  He 
could flex forward to touch his toes, extend to 10 degrees, 
side bend to 25 degrees bilaterally, and rotate to 20 degrees 
bilaterally.  The diagnosis was mechanical low back pain.  
The examiner commented that it was very possible that the 
right knee fusion and degenerative arthritis of the right 
knee contributed to the low back problems.

In January 1996 the RO granted service connection for 
mechanical low back pain with degenerative changes, rated 10 
percent.

In May 1996, the veteran filed a claim for an increased 
rating for his service-connected low back disability.

VA outpatient treatment records and reports of admissions to 
VA Medical Centers (VAMC's) show extensive medical treatment, 
primarily for psychiatric reasons and for medical disorders 
other than his low back, but on a number of occasions it was 
reported that he had chronic low back pain and degenerative 
joint disease of the lumbar spine.

On a December 1999 VA spine examination, the veteran reported 
that he would occasionally waken with spasm in his lower 
lumbosacral spine; he denied tenderness to palpation and any 
radicular symptoms.  Range of motion of the back was as 
follows: forward flexion was to 100 degrees, extension to 40 
degrees, and lateral bending to 30 degrees.  There was a 
large amount of myofascial spasm in the left lumbosacral 
region and spasm in the lumbo-thoracic junction on the left.  
The assessments were myofascial pain and spasm of the 
lumbosacral and thoracolumbar spine probably secondary to 
altered gait with right knee fusion.  

In February 2000 the RO reclassified the service-connected 
low back disorder as lumbosacral strain, increased the rating 
for the back condition to 20 percent, and granted a permanent 
total compensation rating based on individual unemployability

II.  Analysis

The veteran's claim for a rating in excess of 20 percent for 
his service-connected lumbosacral strain is well grounded, 
meaning plausible.  The RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability ratings are determined by a schedule that is based 
on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's low back disability includes arthritis, and 
arthritis is rated on the basis of limitation of motion.  38 
C.F.R. § 4.71a, Codes 5003 and 5010.  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating, and 
severe limitation of motion is rated 40 percent.  38 C.F.R. 
4.71a, Code 5292.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
rating requires that the lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

Given the current nearly full range of motion of the lumbar 
spine, it is clear that there is not severe limitation of 
motion, even when the effect of pain on use and during flare-
ups is considered.  Thus a higher rating is not in order 
under Code 5292 based on limitation of motion.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
higher rating is not in order under Code 5295, as the medical 
evidence does not demonstrate severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Consideration has been given to a higher rating under Code 
5293 for intervertebral disc syndrome, but there have been no 
abnormal neurological findings appropriate to the site of a 
diseased disc and the veteran currently denies any radicular 
symptoms.  Thus, a rating under this code is not in order.

The weight of the evidence shows the veteran's low back 
disability is no more than 20 percent disabling.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating in excess of 20 percent must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for lumbosacral strain is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

